Citation Nr: 0025275	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-33 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether an initial evaluation higher than 30 percent is 
warranted for posttraumatic stress disorder (PTSD), from 
October 19, 1995 to October 20, 1999.

2.  Whether an evaluation higher than 50 percent is warranted 
for PTSD from October 20, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had two periods of active service from September 
1968 to May 1970, and from October 1972 to August 1974.  The 
veteran received a less than honorable discharge from his 
second period of service.  The issues being adjudicated arise 
from the first period of service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO granted entitlement to service 
connection for PTSD by rating decision dated in July 1996, 
and assigned a 30 percent evaluation, effective from October 
19, 1995, the day following his initial claim.  The veteran 
timely disagreed with this rating.  

In November 1998, a Travel Board hearing was held at the RO.  
Subsequently, the case was remanded in May 1999 for further 
development.  During this period the RO increased the rating 
to 50 percent, effective from the date of an October 20, 1999 
VA examination.

The Board notes that the United States Court of Appeals for 
Veterans Claims  (formerly the United States Court of 
Veterans Appeal) (the Veterans Claims Court) has held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating. Fenderson v. West, 12 Vet. App. 119 
(1999).  As noted above, the rating for the service- 
connected PTSD disability was increased during the pendency 
of this appeal, which resulted in a "staged" rating: 30 
percent from October 19, 1995, and 50 percent from October 
20, 1999. Fenderson, supra. Therefore, consideration of the 
claim must now include whether an current evaluation higher 
than 50 percent is warranted, as well as whether an 
evaluation in excess of 30 percent for the period prior to 
October 20, 1999 is in order.  As such the issue has been 
restated as shown on the title page.

The Court has held that a rating decision issued subsequent 
to a notice of disagreement which grants less than the 
maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  As such, the 
appeal continues.


REMAND

The May 1999 remand requested a VA examination which was to 
accomplish several Board requests.  It was indicated that 
there should be a gathering of records and an examination.  
The examination was conducted, but it is not adequate for 
rating purposes.  The Global Assessment of Functioning (GAF) 
score was to be assigned and fully explained.  It was to be 
indicated whether there was any psychiatric disorder other 
than the PTSD.  An opinion as to the extent of social and 
industrial impairment was to be entered.  These matters were 
not adequately accomplished.  In addition, it was indicated 
on the examination report that additional testing was to be 
undertaken.  This also was not done.

The Court held in Stegall v. West, 11 Vet. App. 268 (1998), 
that a remand by the Board conferred on the veteran, as a 
matter of law, the right to compliance with the remand's 
instructions.  As the Board finds the October 1999 VA 
examination failed to comply with the previous remand 
directions, the Board regretfully has determined that the 
case must be again REMANDED to the RO for the following 
action:

1.  The veteran is advised that while the 
case is on remand status, he is free to 
submit additional evidence and argument.  
See Kutscherousky v. West, 12 Vet. 
App. 369(1999).

2. The veteran should be afforded 
psychological testing and a social and 
industrial survey for the purpose of 
determining to what extent the veteran's 
employability is impaired by his service-
connected psychiatric disorder.  The 
psychiatric examination should be 
reviewed by the examiners who conducted 
the examination, or similarly situated 
psychiatrists.  (If it is determined that 
additional examination is needed to 
complete the opinion requested herein, 
such additional examination should be 
scheduled.)  A distinction should be made 
between his service connected psychiatric 
disorder and other non-service connected 
psychiatric disorders, including chronic 
alcoholism, and history of substance 
abuse.  The report should include an 
assessment of the veteran's employment 
history and day-to-day functioning.  The 
examiner must assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) and must provide 
a definition of the score assigned.  This 
should reflect impairment caused by the 
PTSD.  The examiner should also express 
an opinion as to the extent of the social 
and industrial limitations imposed by the 
service-connected psychiatric pathology. 
The entire claims folder should be 
directed to, and reviewed by the 
examiners prior to the evaluations and 
opinions, and a statement to the affect 
that they were received and reviewed 
should be included in the report.

3. Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information. 
Stegall v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and readjudicate 
the issues of an evaluation higher than 
30 percent for PTSD, from October 19, 
1995 to October 20, 1999; and, an 
evaluation higher than 50 percent for 
PTSD from October 20, 1999.  

4.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued to the veteran and 
his representative and they should be 
provided with an appropriate opportunity 
to respond. 

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures. No action is required 
of the veteran or his representative until further notice.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1999).


